Citation Nr: 1614235	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-27 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated 10 percent prior to March 10, 2012; rated 20 percent from March 10, 2012 to December 2, 2014 with separate 10 percent ratings for radiculopathy of each lower extremity.

2.  Entitlement to an increased rating for a lumbar spine disability, rated 40 percent from December 3, 2014, with separate 10 percent ratings for radiculopathy of each lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar spine disability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to January 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that rating decision, a temporary 100 percent rating was assigned effective August 10, 2010 based on surgical or other treatment necessitating convalescence.  A 10 percent rating was assigned from November 1, 2010.  The Veteran filed a timely notice of disagreement only with regard to the assignment of the 10 percent rating for post transforaminal lumbar interbody fusion (TLIF), effective November 1, 2010.  An interim September 2013, decision review officer (DRO) decision assigned an increased 20 percent rating for status post TLIF, L5-S1 effective March 10, 2012.  He has not expressed satisfaction with the 20 percent rating assigned for the lumbar spine disability, and the matter remains on appeal.  In that same rating decision, service connection for radiculopathy for the right and left lower extremity was granted with a 10 percent rating each effective March 10, 2012.  In December 2014, a Board video conference hearing was held before the undersigned.  A transcript of that hearing is of record.  At the hearing the Veteran granted waiver of initial consideration by the RO of any additional evidence received.  The Veteran is not represented by a Veteran's service organization or attorney at this time.  In June 2015 the Board remanded the matters for additional development.  In an interim December 2015 rating decision, the RO increased the rating for status post TLIF, L5-S1 to 40 percent effective December 3, 2014 (date of the Board hearing at which the Veteran described in detail the increased severity of his lumbar spine disability).  Here again, he has not expressed satisfaction with the rating assigned (40 percent) for lumbar spine disability, and the matter remains on appeal.  

The issues of entitlement to an increased rating in excess of 40 percent for lumbar spine disability with separate 10 percent ratings for radiculopathy of each lower extremity from December 3, 2014, and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 10, 2012, the Veteran's service-connected lumbar spine disability is shown to have been characterized by pain, with forward flexion measuring no less than 70 degrees and combined range of motion measuring no less than 195 degrees; it is not shown to have been characterized by any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, any favorable or unfavorable ankylosis, any incapacitating episodes requiring bed rest prescribed by a physician, or any associated neurological disorders.

2.  From March 10, 2012 to December 2, 2014, the Veteran's lumbar spine disability is shown to have been characterized by pain, with forward flexion measuring no less than 65 degrees and combined range of motion measuring no less than 140 degrees; it is characterized by guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait; favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes requiring bedrest prescribed by a physician, and moderate nerve damage are not shown. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to March 10, 2012 for a lumbar spine disability, and in excess of 20 percent from March 10, 2012 to December 2, 2014, with separate 10 percent ratings for radiculopathy of each lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes (Code) 5241, §4.124a, Code 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO provided pre-adjudication VCAA notice in a letter dated in April 2009.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Social Security Administration (SSA) records have been associated with the record.  Regarding the periods under consideration, the RO arranged for VA examinations in May 2009 and March 2012, which will be discussed in greater detail below.  The Board finds these examinations to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes). 

The Veteran has not identified any evidence that remains outstanding (for the periods under consideration).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board video conference hearing in December 2014, the undersigned explained what was needed to substantiate the increased rating claims.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied

Legal Criteria, Factual Background, and Analysis
The Veteran's service-connected lumbar spine disability is currently rated under the provisions of Code 5241 for spinal fusion of the lumbar spine (formerly rated under Code 5237 (lumbosacral strain)) and assigned a 10 percent rating prior to March 10, 2012 and a 20 percent rating from March 10, 2012 to December 2, 2014, and under Code 8520 (sciatica nerve) with a separate 10 percent rating each for bilateral lower extremity radiculopathy.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period. 

Spinal fusion and lumbosacral strain are rated under the General Rating Formula for Diseases and Injuries of the Spine (general rating formula).  Under the general rating formula, a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id., Note (1). 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note (2).  Each range of motion measurement should be rounded to the nearest five degrees.  Id., Note (4). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A September 2007 VA outpatient clinic report, notes the Veteran was seen at the clinic for "establishment."  He noted, "I just need to get into the system."  He had complaints of back pain.  Examination of the lumbar spine revealed no palpable tenderness in the midline or paravertebral.  Straight leg testing was negative bilaterally.  The assessment was chronic back pain.  In January 2009, he presented at a VA outpatient clinic for a follow-up of chronic back pain.  At that time he reported that his back pain was not getting better; nothing relieved the pain.  On examination of the back there was paravertebral tenderness, no spinal tenderness, and full range of motion of the spine.  The assessment was chronic back pain.  X-rays (January 2009) of the lumbosacral spine revealed a radiographically normal lumbosacral spine.

On April 2009 VA spine examination, the Veteran reported increased pain of his service-connected lumbar spine disability.  He reported there was no history of hospitalization or surgery, trauma or neoplasm of the lumbar spine.  There was no urinary incontinence, urgency, frequency or retention requiring catheterization, or nocturia, fecal incontinence, obstipation, erectile dysfunction or leg or foot weakness.  There was numbness and paresthesias.  He also had a history of symptoms of fatigue, decreased motion, stiffness, spasms and pain (located across the lower back).  He described the pain as a constant aching pressure sensation, which was occasionally sharp and stabbing and of moderate severity; there was no radiation of the pain.  He stated he had severe flare-ups every one to two months that last 2 to 3 days, precipitated by prolonged walking, standing, sitting, driving, bending, and lifting, which are alleviated with rest, medications, ice and physical therapy.  He denied any total incapacitating episodes over the last 12 months.  He stated he had approximately 6 episodes over the last 12 months when he laid on the couch for 2 to 3 days at a time.  He uses a cane.  He was able to walk more than 1/4 mile but less than one mile.  

On physical examination of the spine, his posture was normal and the spine was symmetric in appearance.  His gait was normal.  There were no abnormal spinal curvatures, (such as gibbus, kyphosis, list, lumbar flattening, lordosis, scoliosis or reverse lordosis).  There was no spine ankylosis.  Muscle spasm, pain with motion and localized tenderness were present; the muscle spasm and localized tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was no atrophy, guarding or weakness.  His motor strength was 5/5 and he had normal muscle tone.  His sensory examination revealed normal findings.  There was no abnormal sensation; reflex examination was normal.  On range of motion testing, flexion was to 70 degrees, extension was to 15 degrees, right and left lateral flexion were to 25 degrees and right and left lateral rotation were to 30 degrees.  There was objective evidence of pain on active range of motion.  There was also objective evidence of pain following repetitive motion.  However, the were no additional limitations after three repetitions of range of motion.  CT [computed tomography] of the lumbar spine reveals a normal study; all the lumbar vertebral bodies were noted to have maintained height and preserved intervertebral disc space without any evidence of acute traumatic changes or any significant degenerative change.  There was also no evidence of spondylolysis or spondylolisthesis.  The diagnosis was chronic thoracic-lumbar spine strain.  The effects of his diagnosis on daily activities were severe for performing chores and shopping, moderate for exercise, recreation and traveling, and mild for bathing and dressing.  He listed his usual occupation as "Marine Corp/Odd jobs."  He was not employed at the time of the examination.  He related that he had been medically discharged from the Marine Corp in 2005 for chronic thoracic-lumbar spine strain.  He stated he tried to "muscle through a few jobs since that time as a truck driver and corrections officer but back pain caused him to leave those jobs[.]"

The Veteran had claimed neuropathy of his bilateral hands and feet secondary to his service-connected lumbar spine disability.  He reported he had numbness and tingling in his hands up to his elbows and in his feet (occurred in hands much more often than his feet).  On physical examination his motor functions were 5/5, muscle tone was normal and there was no muscle atrophy.  Sensory function was normal.  Reflex examination was normal.  His gait and balance were normal.  EMG/NCS [electromyography/nerve conduction study] showed findings consistent with mild bilateral median nerve focal neuropathy at the wrist (left worse than right), compatible with carpal tunnel syndrome, without EMG evidence of chronic or acute denervation.  The rest of the study was within normal limits.  There was no electrodiagnostic evidence for L4-S1 radiculopathy on either side.  The diagnoses were mild carpal tunnel syndrome of bilateral hands unrelated to chronic thoracic lumbar strain; subjective paresthesias of the feet with no electrodiagnostic evidence of lumbar radiculopathy on EMG.  The examiner opined that disc degeneration causing lower lumbar pain with neuropathy of hands and feet was not caused by or a result of the Veteran's service-connected chronic thoracic-lumbar spine strain.  The rationale for the opinion was that there was no evidence of disc degeneration on lumbar x-rays or CT scan.  The EMG revealed carpal tunnel syndrome in the hands, which was unrelated to any lumbar condition and no electrodiagnostic evidence of lumbar radiculopathy.  

July 2009 x-rays of the thoracic spine demonstrate preserved alignment, vertebral body height and intervertebral disc height.  No fracture or subluxation was appreciated.  The impression was unremarkable examination of the thoracic spine.
A June 2010 MRI [magnetic resonance imaging] showed extrusion type herniation at the lumbosacral junction of the central zone.  Existing L5 nerve root impingement on the right cannot be entirely excluded as no fat plane was identified between the disc material and the nerve root on the axial T2 sequence.  This, however, was not confirmed on the sagittal sequence.  Clinical correlation with patient presentation was recommended.  In August 2010 the Veteran underwent a L5-S1 TLIF.  October 2010 x-rays of the lumbosacral spine showed prior bilateral rod and pedicle screw fusion of the lumbosacral junction and L5 laminectomy.  Otherwise, unremarkable examination of the lumbar spine.  

On March 2012 VA spine examination, the Veteran reported that the spinal fusion surgery did not help his lumbar spine disability and that the disability had worsened in regard to range of motion and pain.  He stated he has constant pain, with intermittent episodes of worsening pain, which occurs at least 2 to 3 times per week.  When flare-ups occur the pain is increased and he is unable to do anything except sit in a recliner.  Flare-ups last from 1 day to 5 days.  Range of motion testing revealed forward flexion to 65 degrees with objective evidence of painful motion at 40 degrees.  Post-test forward flexion was to 40 degrees.  Extension was to 5 degrees with objective evidence of painful motion at 5 degrees.  Post-test extension was to 0 degree.  Right lateral flexion was to 15 degrees with objective evidence of painful motion at 15 degrees, and post-test to 15 degrees.  Left lateral flexion was to 10 degrees with objective evidence of painful motion at 5 degrees, and post-test to 10 degrees.  Right lateral rotation was to 20 degrees with objective evidence of painful motion at 20 degrees, and post-test to 20 degrees.  Left lateral rotation was to 25 degrees with objective evidence of painful motion at 25 degrees, and post-test to 20 degrees.

The Veteran had functional loss, functional impairment and/or additional limitation of range of motion of the lumbar spine after repetitive use described as less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  He had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was also guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait.  Muscle strength was 5/5.  There was no muscle atrophy.  Reflex and sensory examinations were normal.  Straight leg raising test was negative.  He had involvement of L4, L5, S1, S2, and S3 nerve root, bilaterally.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine  He used a walking stick regularly because of his back pain.  He had constant moderate radicular pain of the lower extremities.  Intervertebral disc syndrome (IVDS) of the thoracolumbar spine was noted; he had incapacitating episodes of at least 6 weeks, over the past 12 months.  Scars noted were not painful or unstable; nor was the total area of all related scars greater than 39 square centimeters (6 square inches).  Imaging studies of the thoracolumbar spine documents arthritis.  The diagnosis was degenerative disk disease with discogenic back pain and herniated disk and chronic thoracolumbar back pain.  The Veteran stated that his lumbar spine disability impacts everything.  He cannot stand, sit or lay for any length of time.  He stated he has moves around constantly and because of constant pain it interferes with his ability to concentrate.  He is unable to lift, push, pull or twist due to constant back pain.  

A February 2013 VA outpatient clinic note shows the Veteran present at the clinic for a follow-up for his chronic thoracolumbar back pain.  He reported having some occasional right foot paresthesia but no paresthesias involving the entire lower extremity.  There was no saddle paresthesia and no loss of bowel or bladder function.  The assessments were status post L5-S1 transforaminal lumbar interbody fusion, and right sacroiliitis, chronic thoracolumbar back pain.

An October 2013 VA physician assistant outpatient treatment report, notes the Veteran was seen for treatment of chronic lower back pain.  He present with a history of L5-S1 transforaminal lumbar interbody fusion completed in August 2010 and suffers from failed back syndrome.  He had been prescribed chronic daily medications for pain and for exacerbations of pain to avoid going to the emergency department; because there is no place for him in the emergency department for incapacitating episodes of pain.  The Veteran's treating physician's assistant stated "Emergency departments typically become overwhelmed with nonemergent situations and the staff is not able to care for acutely ill patients.  Therefore,  [the Veteran] has been caring for himself as directed by me with the medications we have prescribed and has done so.  If I may add, very well."

In a September 2014 VA primary care note, the Veteran's primary care provider noted that the Veteran was controlling pain with the use of medication.  He has frequent exacerbation of his back pain.  The provider noted he had asked the Veteran to notify him of the frequency of his exacerbations.  The Veteran informed him that he had experienced exacerbations in May 21, June 12, and September 22, 2014 that typically lasted 2 to 3 days.  During those times, the Veteran relied on HEP [home exercise program] and modalities.  He stated that his back pain was worsening, usually with the midline radiating to the sciatic areas.  There were, however, no radicular complaints.  Knee pain was also fairly localized without radiation.  There were no effusions, injuries, loss of bowel or bladder function, saddle paresthesias or lower extremity weakness.  Examination of the musculoskeletal showed nontender midline lumbar spine and paravertebral.  The sacroiliac (SI) joints were tender.  Straight leg testing was negative bilaterally and his muscular strength was +5 bilaterally.  DTRs [deep tendon reflexes] were 2/4, bilaterally.  The diagnosis was status post L5-S1 transforaminal lumbar interbody fusion with persistent postoperative pain.  He had been instructed to follow-up in the emergency department only for saddle paresthesias, loss of bowel or bladder function, or new onset of lower extremity weakness.  Exacerbations of pain should not be taken to the emergency department.

September 2014 x-rays of the lumbosacral spine shows a re-demonstration of bilateral rod and pedicle screw fusion of L5 and S1 with prior L5 laminectomy.  There is no evidence of hardware loosening or hardware fracture.  Bony alignment is normal and the joint spaces are maintained.  Vertebral body height is preserved.  There is no facet currently of degenerative changes.  The sacroiliac joints were widely patent.  The impression was prior lumbar spinal fusion unchanged.  Otherwise, unremarkable examination of the lumbar spine. 

An October 2014 VA progress report, notes the Veteran called to let his primary care physician that he was "down with back pain" September 27 through October 1, 2014, October 24 - 26, 2014.  The Veteran explained that he and his primary care physician agreed to inform his primary care provider of back trouble.
On December 1, 2014 the Veteran called VA Medical Center (VAMC) to inform that he was "down with his back" from November 25, 2014 to November 27, 2014.

Prior to March 10, 2012

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability more nearly approximates the criteria for a rating in excess of 10 percent for the period prior to March 10, 2012.  

For the stated period, the Veteran's lumbar spine disability is shown to have been characterized by pain, with forward flexion measuring no less than 70 degrees and combined range of motion measuring no less than 195 degrees (even after repetitive movement), as evidenced by range of motion studies performed at the April 2009 VA examination.  However, the disability is not shown to have been characterized by any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, any favorable or unfavorable ankylosis, any incapacitating episodes requiring bed rest prescribed by a physician, or any associated neurological disorders.  Regarding muscle spasms, while the Veteran reported having muscle spasms at the April 2009 VA examination, there is no evidence to indicate (and he did not allege) that such were severe enough to result in an abnormal gait or abnormal spinal contour.  Accordingly, the Board finds that a rating in excess of 10 percent for the lumbar spine disability is not warranted prior to March 10, 2012. 

There is also no showing of additional functional loss due to DeLuca factors to warrant a higher rating during this period.  While the April 2009 VA examination report reflects that thoracolumbar motion at that time was accompanied by objective pain and tenderness, the motion was not reduced after repetitive testing, thereby still not demonstrating the limitation of flexion required for increased compensation. There is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree to warrant a rating in excess of 10 percent during the period prior to March 10, 2012.

The preponderance of the evidence is against a finding that separate evaluations under an appropriate diagnostic code for any associated objective neurologic disabilities are warranted during this period.  While the April 2009 VA examination report noted subjective complaints of numbness in the legs, objective examination findings were normal.  Sensory function was normal.  Reflex examination was normal, and electromyography (EMG) in conjunction with the VA examination found no electrodiagnostic evidence of left or right lower extremity radiculopathy.

The Board has considered other provisions in the rating schedule pertaining to spine disabilities, but there is no provision that would provide for a rating in excess of 10 percent for this disability for the period prior to March 10, 2012. 

From March 10, 2012 to December 2, 2014

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability more nearly approximates the criteria for a rating in excess of 20 percent for the period from March 10, 2012 to December 2, 2014.  

For the stated period, the Veteran's lumbar spine disability is shown to have been characterized by pain, with forward flexion measuring no less than 65 degrees and combined range of motion measuring no less than 140 degrees, as evidenced by range of motion studies performed at the March 2012 VA examination.  The disability is shown to have been characterized by guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait.  Favorable ankylosis of the entire thoracolumbar spine is not shown in the record.  Further, the record does not reflect the Veteran had incapacitating episodes requiring bedrest prescribed by a physician.  While the March 2012 VA examination report recorded incapacitating episodes during the past 12 months preceding the examination having a duration of at least 6 weeks, there are no treatment records for the 12-month period prior to the examination that shows incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician.  The Veteran draws attention to the instructions from his VA primary care provider who prescribed medications for pain and for exacerbations of pain and instructed him to avoid going to the emergency department because there is no place for him in the emergency department for incapacitating episodes of pain.  The provider asked the Veteran to notify him of the frequency which he was having exacerbations.  The Veteran had been caring for himself as directed by his primary care provider with the medications prescribed.  It appears the Veteran has construed this interchange with his primary care provider as a prescription for bedrest, but this is not supported by the record.  The record does not show that the Veteran's primary care provider prescribed bedrest at any time during the period under consideration (including 12 months preceding any examination).  Accordingly, the Board finds that a rating in excess of 20 percent for the lumbar spine disability is not warranted for the period from March 10, 2012 to December 2, 2014.  

Regarding associated neurological disorders, separate ratings were assigned for radiculopathy for bilateral lower extremities with 10 percent for each lower extremity effective from March 10, 2012 based on mild incomplete paralysis.  A higher rating of 20 percent is not warranted for the period from March 10, 2012 to December 2, 2014 because the evidence does not show nerve damage as moderate.

The Board has considered whether higher ratings are warranted based on related functional limitations (DeLuca factors).  In this regard, the Board acknowledges the Veteran's reports of flare-ups and the notation of functional loss including less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  While the examiner found an increase in impairment of function with repetitive testing, there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree to warrant a rating in excess of 20 percent during the period from March 10, 2012 to December 2, 2014.

The Board has considered other provisions in the rating schedule pertaining to spine disabilities, but there is no provision that would provide for a rating in excess of 20 percent for this disability for the period from March 10, 2012 to December 2, 2014. 

The Veteran is competent to report symptoms he experiences, including pain, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent prior to March 10, 2012 and in excess of 20 percent from March 10, 2012 to December 2, 2014 for a lumbar spine disability.  Accordingly, the Board concludes, that the preponderance of the evidence is against the claim for an increased rating for the service-connected lumbar spine disability for the periods under consideration.

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.`  In this case, the Veteran's lumbar spine disability, at most, manifests as limited motion, associated functional impairment, and neurological symptoms.  The Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  The Veteran has not presented any evidence suggesting an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a claim for entitlement to a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The matter of TDIU is addressed in the remand section of this decision.


ORDER

Entitlement to a rating in excess of 10 percent prior to May 10, 2012 for lumbar spine disability, and in excess of 20 percent from March 10, 2012 to December 2, 2014 with separate 10 percent ratings for radiculopathy of each lower extremity, is not warranted.


REMAND

The June 2015 Board remand directive asked the AOJ to secure copies of completed updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran received for the disabilities at issue.  VA clinical and treatment records to October 2015 have been associated with the record.  The Veteran, however, has since requested the AOJ obtain records for VA treatment to January 2016.  (See VA General Release for Medical Provider Information...).  Updated VA treatment records (from October 2015 to the present) may contain pertinent information related to the remaining staged rating claim on appeal, and because they are constructively of record, they must be sought.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding entitlement to a TDIU, pursuant to the June 2015 Board remand, the AOJ sent a letter to the Veteran October 30, 2015 and requested that he complete, sign and return VA Form 21-89 [Application for Increased Compensation Based on Unemployability].  A December 7, 2015 supplemental statement of the case informed him that entitlement to a TDIU due to the service-connected lumbar spine disability had been denied as there had been no evident response to the October 30, 2015 letter.  The AOJ received the Veteran's response with an enclosed completed VA Form 21-8940 (TDIU application) December 28, 2015.  He noted in the response that he had not received the "Form" dated Oct 30, 2015."  The AOJ should adjudicate the Veteran's TDIU application (received well within one year of the October 30, 2015 letter) since it is now of record.

Furthermore, the December 2015 VA examiner addressed the functional limitations due to the Veteran's service-connected lumbar spine disability noting that the Veteran can experience flare-ups due to a variety of conditions, walking, sitting, standing.  During a flare-up all activities are prevented.  He has several days per month when he is incapacitated by such flare-ups.  This would result in considerable absenteeism and make maintaining gainful employment very difficult, if not impossible.  The Veteran experiences these frequent flare-ups despite performing minimal activity as he is not working.  If he were in a work environment and required to sit, stand or walk for any length of time he would likely have more frequent flare-ups and even more absenteeism.  He cannot perform any tasks that require bending or lifting at all. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete updated clinical records of VA treatment the Veteran has received for his service-connected lumbar spine and associated bilateral lower extremity disabilities from October 2015 to the present, including at the Clarksburg, West Virginia VAMC.

2.  Thereafter, the AMC/RO should refer the Veteran's claim for a rating in excess of 40 percent (with separate 10 percent ratings for radiculopathy of each lower extremity) to the VA Director, Compensation Service for an extra-schedular TDIU evaluation.  Please consider and discuss as necessary the December 2015 VA examination report.

3.  After the development above is complete, the AOJ should re-adjudicate the claims, to include consideration of TDIU.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


